Quillian, Presiding Judge.
The evidence was sufficient to support the award of the State Board of Workmen’s Compensation. The appellant contends that the award is contrary to the medical testimony. Assuming that this was true, there was other evidence which would authorize the board’s *627award. Atlantic Steel Co. v. McLarty, 74 Ga. App. 300 (39 SE2d 733). While this court may not agree with an award of the State Board of Workmen’s Compensation where there is any evidence to support the award, we must affirm.
Argued September 15, 1977
Decided October 21, 1977.
King & Spalding, P. Brantley Davis, for appellant.
Hudson & Montgomery, Jim Hudson, Stephen H. McElwee, for appellee.

Judgment affirmed.


Shulman and Banke, JJ., concur.